[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 05-11413                    January 23, 2006
                         Non-Argument Calendar             THOMAS K. KAHN
                       ________________________                CLERK


                   D. C. Docket No. 01-01051-CR-PCH

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JAIME WILLIAM GUTIERREZ,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (January 23, 2006)



Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Jaime William Gutierrez appeals his concurrent 86-month sentences for

conspiracy to possess and possession with intent to distribute 3,4-

methylenedioxymethamphetamine (MDMA), in violation of 21 U.S.C.

§§ 841(a)(1), 846. Gutierrez asserts his sentence is unreasonable because at his

first sentencing hearing, during which he was sentenced on these convictions and

on a failure to appear conviction, the district court imposed a 48-month sentence1

for the drug convictions.

      The Government contends we should not review Gutierrez’s sentence

because he invited the error by recommending a sentence at the low end of the

applicable 78 to 97 month Guideline range at the second sentencing hearing. “The

doctrine of invited error is implicated when a party induces or invites the district

court into making an error.” United States v. Stone, 139 F.3d 822, 838 (11th Cir.

1998). Where a party invites error, we will not reverse the district court based on

plain error. United States v. Silvestri, 409 F.3d 1311, 1327 (11th Cir.), cert.

denied, 126 S. Ct.772 (2005).

      The Government recommended a 78-month sentence, and Gutierrez

concurred with this recommendation. However, the district court expressed its

dissatisfaction with a 78-month sentence, and ultimately rejected Gutierrez’s

      1
         Although the district court initially mentioned a 47-month sentence, it
ultimately imposed a 48-month sentence.

                                           2
assertion that a 78-month sentence was appropriate. Therefore, Gutierrez did not

induce the district court’s decision to impose an 86-month sentence, and we will

review the reasonableness of his sentence.

      Our reasonableness inquiry is deferential, recognizing “there is a range of

reasonable sentences from which the district court may choose.” United States v.

Talley, No. 05-11353, 2005 WL 3235409, at *4 (11th Cir. Dec. 2, 2005). Our

inquiry is guided by the factors outlined in 18 U.S.C. § 3553(a). United States v.

Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005). “These factors include the

available sentences, the applicable Guideline range, the nature and circumstances

of the offense, and the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, provide just punishment for the offense, and

provide the defendant with needed medical care.” Id.

      Once the district court has accurately calculated the Guidelines range,2 it

must consider the factors outlined in 18 U.S.C. § 3553(a) to determine a reasonable

sentence. See Talley, 2005 WL 3235409, at *2. A district court need not explain

its logic for every § 3553(a) factor before announcing its sentence. United States v.

Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).



      2
        Gutierrez does not challenge the accuracy of the Guideline calculations on
appeal, and has thus abandoned any argument thereunder. United States v.
Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998).

                                           3
      At the first sentencing hearing, the district court concluded a total sentence

of 97 months was reasonable, and selected a 48-month sentence on the drug

charges in the exercise of its “unfettered discretion.” The district court was not

bound by this sentence because it had the authority to conduct an entire

resentencing, and revisit its previous determinations. See Unites States v. Yost, 185

F.3d 1178, 1181 (11th Cir. 1999). Although the district court did not specifically

explain why it was increasing Gutierrez’s original sentence on the drug convictions

from 48 months, it sufficiently explained the basis for the 86-month sentence,

noting that a sentence at the low end of the Guideline range was inappropriate in

light of the advisory Guidelines, § 3553(a) factors, and Gutierrez’s failure to

appear. See Scott, 426 F.3d at 1329.

      In addition, there is no evidence the district court imposed a 48-month

sentence because it considered a longer sentence to be unreasonable. Although

Gutierrez’s sentence on the drug convictions was similar to that of his codefendant,

when allocating the 97 months, the district court expressed its concern that the

sentence send a message about failing to appear. Because district courts have a

range of reasonable sentences to chose from, Talley, 2005 WL 3235409, at *4,

allotting 48 months for Gutierrez’s drug convictions did not make 48 months the

only reasonable sentence. Therefore, the district court’s subsequent 86-month



                                           4
sentence on the drug convictions was not unreasonable just because it apportioned

48 months of a 97-month sentence on that sentence during the first sentencing

hearing. We conclude the district court’s resentencing of Gutierrez to a higher

sentence on his drug convictions did not render his 86-month concurrent sentences

unreasonable.

      AFFIRMED.




                                         5